            Case 1:18-cv-11657-ER Document 127
                                           125 Filed 03/31/20
                                                     03/25/20 Page 1 of 1




                                                        March 25, 2020

 The Honorable Edgardo Ramos
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, NY 10007

 Re: Christa McAuliffe Intermediate School PTO, Inc. v. Bill De Blasio, 18 CV11657 (ER)(OTW)

 Dear Judge Ramos:

 We represent Plaintiffs in the above-referenced action. At the March 3 pre-motion conference,
 Your Honor set a deadline of April 3 for Plaintiffs to serve supplemental declarations on
 Defendants to demonstrate continued standing to prosecute this action. Your Honor also set a
 deadline of May 4 for Defendants to file a motion to dismiss, should they choose to do so. Due to
 the current situation regarding COVID-19, Plaintiffs respectfully request a two-week extension of
 both deadlines, to April 17 and May 18, respectively. Plaintiffs have conferred with Defendants,
 who do not object to extending these deadlines.

                                                        Sincerely,



                                                        Christopher M. Kieser
                                                        Counsel for Plaintiffs
Plaintiffs' supplemental declarations are now due April 17,
2020. Defendants' motion to dismiss is now due May 18, 2020.
SO ORDERED.


                            March 31, 2020
